DETAILED ACTION
In application filed on 01/21/2019, Claims 1, 3-5, 7-8, 10-12, 14-24 are pending. 
Claims 1, 3-5, 7-8, 10-12, 14-24 are considered in the current office action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Regarding claims 7-8, it is not clear which claim they are dependent with respect to. For examination purposes, claim 6 which is not currently pending and cancelled in the instant amended claim set is interpreted as claim 1. 
Regarding claim 14, the limitation “distances between the transition magnets and the pedestal are decreased” is not clear. Applicant does not provide clarification on the initial distances to which the distances between the transition magnets and the pedestal are decreased, with respect to. For examination purposes, the “decreased” is interpreted as “small”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 10, 20-21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. [CN207148132U], in view of Bushnell et al. [US005888835A].
Regarding Claim 1, Li teaches a magnetic microbeads adsorption mechanism [Para 0004, 0041], which is configured to adsorb a magnetic microbeads in a reaction cup in a rotation movement and is provided with a cup inlet station [Claim 1] and a cup outlet station [Para 0036]. The limitation “which is configured to adsorb a magnetic microbeads in…” is interpreted as a method of intended use and given patentable weight to the extent of effecting the adsorption of the magnetic microparticle complex inside a reaction cup, further comprising a rotating uniform mixing assembly that employs a method wherein the sleeve rod having upwardly sleeved the reaction cup repeatedly rotates the reaction cup forwardly and reversely to uniformly mix the liquid (‘liquid addition/section’) in the reaction cup [Para 0031,0033]. Please see MPEP 2114(II) for further details.
the magnetic microbeads adsorption mechanism comprising a pedestal [Claim 1; Fixed disk(4)] and a plurality of magnetic adsorption components [Claim 1’ strong magnetic particles (8)’], wherein the plurality of magnetic adsorption components [Claim 1’ strong magnetic particles (8)’] are arranged at intervals on a same mounting circumference of the pedestal [as structurally arranged in Fig.1]; 
the plurality of magnetic adsorption components arranged between the cup inlet station and the cup outlet station [as structurally arranged in Fig.1; ‘magnets arranged amongst N1-N4]; the mounting circumference  and a rotation track of the reaction cup are concentrically arranged as structurally arranged in Fig.1; and
during a process when the reaction cup rotates from the cup inlet station to the cup outlet station passing through the plurality of magnetic adsorption components, an adsorption height of the magnetic microbeads is able to be changed;(this limitation interpreted as a method of intended use and given patentable weight to the extent of effecting the magnetic beads in the reaction cup to attract to the strong magnetic particles (8) distributed along the side wall of the fixed disk (4), when the reaction cup passes in front of the strong magnetic fields arranged in a wavy shape (variable pattern), causing a magnetic adsorption effect, [Para 0036, Claim 3]. Please see MPEP 2114(II) for further details.

    PNG
    media_image1.png
    599
    787
    media_image1.png
    Greyscale

Li, Annotated Fig. 1
wherein for a single reaction cup in the rotation movement, the adsorption height of the magnetic microbeads is increased first and then is decreased [as structurally arranged in Annotated Fig.1] (This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the magnetic beads in the single reaction cup in rotation movement, to increase first and decrease [Annotated Fig. 1], as the magnetic beads attract to the strong magnetic particles (8) distributed along the side wall of the fixed disk (4) [ Para 0038, claim3]. Please see MPEP 2114(II) for further details.
wherein each of the plurality of magnetic adsorption components comprises a plurality of arc magnets; and the plurality of arc magnets on a same magnetic adsorption component [Claim 1’ strong magnetic particles (8)’] are arranged along a periphery of the mounting circumference [as structurally arranged in Fig.1 and 2];
wherein the plurality of magnetic adsorption components comprise a first magnetic adsorption component, a middle magnetic adsorption component and a second magnetic adsorption component  [arrangement of a plurality of strong magnetic components (8) ; Fig. 1] arranged sequentially at intervals along a rotation direction of the reaction cup [ Fig.1-3, ref.9]. 
 the first magnetic adsorption component [Annotated Fig.1] is adjacent to the cup inlet station [ Fig.1 (liquid adding/suction positions’), Para 0036], the second magnetic adsorption component  [Annotated Fig.1] is adjacent to the cup outlet station  [ Fig.1 (liquid adding/suction positions’), Para 0036],; magnetic adsorption heights of a plurality of arc magnets of the first magnetic adsorption component are equal and are recorded as A: magnetic adsorption heights of a plurality of arc magnets of the middle magnetic adsorption component are equal and are recorded as B, and B > A [as structurally arranged in Annotated Figure 1]; 
Li does not expressly teach the arc shape of the arc magnets. 
Li does not teach “wherein two adjacent arc magnets of the second magnetic adsorption component are spaced-apart mutually to form a gap: the second magnetic adsorption component further comprises transition magnets: and each of the transition magnets is arranged in the gap between the two adjacent arc magnets” 

However, one of ordinary skill in the art at the time the invention was made would recognize these limitations as nothing more than a change of shape with a specific design and could seek benefit of providing a magnet with smaller radial length, thereby contributing the potential reduction in the size of the device. Please see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) (B) for further details.
Bushnell teaches wherein two adjacent arc magnets of the second magnetic adsorption component (Fig. 1A-B, ref. 16; ‘magnetic array’) are spaced-apart mutually to form a gap [Annotated Fig. 1A-B;Col.1 lines 40-43]: the second magnetic adsorption component further comprises transition magnets [ Abstract; Col. 2, lines 23-26, lines 43-54;  (‘block of magnetic material in place of magnet in gap’)]: and each of the transition magnets [Fig. 1A-B, ref. 20, ‘soft insert’] is arranged in the gap between the two adjacent arc magnets [Annotated Fig. 1A-B; ‘magnetic array’].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate a gap between two magnets and transitional magnets in the gaps taught by Bushnell, motivated by the need for enhanced focusing of magnetizable particles (30) in the path of a reagent stream, resulting in improved resuspension of the magnetizable particles by the reagent [Bushnell, Col.2, lines 29-31]. Doing so allows for the enhancement of resuspension wash efficiency and increased magnetizable particle focusing, leading to a more efficient magnetizable particle resuspension for the signal generation portion of the assay. 


    PNG
    media_image2.png
    851
    1049
    media_image2.png
    Greyscale

Bushnell, Annotated Fig. 1A-B

Regarding Claim 3, Li teaches magnetic micro beads adsorption mechanism as claimed in claim 1, wherein all of the plurality of magnetic adsorption components [Claim 1’ strong magnetic particles (8)’]  are located inside of the rotation track of the reaction cup (Fig. 2, ref. 9) [as structurally arranged in Annotated Fig.1].

Regarding claim 4, Li teaches the magnetic microbeads adsorption mechanism as claimed in claim 1, wherein at least a reaction cup station is accommodated between two adjacent magnetic adsorption components [as structurally arranged in Annotated Fig.1].

Regarding claim 10, Li in view of Bushnell teaches the magnetic micro beads adsorption mechanism as claimed in 1, 
Li teaches wherein a magnetic adsorption height of an arc magnet, which is closest to the middle magnetic adsorption component of the second magnetic adsorption component [arrangement of a plurality of strong magnetic components (8); Fig. 1] is C and the C is equal to the B. [The device of claim 10 has the same structure as claim1, which is structurally capable of meeting the condition of recited equation]  

Regarding claim 20, Li in view of Bushnell teaches the cleaning device, comprising the magnetic microbeads adsorption mechanism as claimed in claim 1. [See the teachings of Li in view of Bushnell according to the rejection of claim 1; Para 0036].

Regarding claim 21, the cleaning device as claimed in claim 20, 
Li teaches further comprising a turntable [holding tray (1) arranged on a base plate (7)], a primary cleaning mechanism [Fig. 1-2; liquid adding/suction positions (N1-N4) ] and a secondary cleaning mechanism  [Fig. 1-2; liquid adding/suction positions (N1-N4) ] arranged on a pedestal [Fixed disk(4)], wherein the turntable [holding tray (1) arranged on a base plate (7)] is configured to support and drive the reaction cup to rotate; (This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the holding treat fixed onto a rotary shaft (3) rotating in a cycle where each cycle rotates one cup [ Para 0036]. Please see MPEP 2114(II) for further details; the primary cleaning mechanism comprises a primary cleaning component located above the turntable [Fig. 2, Claim 10; ‘the liquid adding/suction positions with needles positioned above the holding tray (1)]; the secondary cleaning mechanism comprises a secondary cleaning component located above the turntable [Fig. 2, Claim 10; ‘the liquid adding/suction positions with needles positioned above the holding tray (1)]; 
along a rotation direction of the reaction cup [Annotated Fig.1 ;as structurally arranged], each of the plurality of magnetic adsorption components [strong magnetic components (8)] is provided with a head end which the reaction cup passes first during the rotation movement and a tail end from which the reaction cup is way at last during the rotation movement [ as structurally arranged in Annotated Fig. 1]; the secondary cleaning component is corresponding to a tail end of a magnetic adsorption component close to a cup outlet station [Fig. 1-2; liquid adding/suction positions (N1-N4) ; as structurally arranged]  ; the primary cleaning component is corresponding to tail end of other magnetic adsorption component [Fig. 1-2; liquid adding/suction positions (N1-N4) ; as structurally arranged] ; each of the primary cleaning component and the secondary cleaning component comprises a liquid extraction needle [Claim 10;Para 0003, 00018, 0033 , 0036] and during liquid extraction, a position of the liquid extraction needle relative to the reaction cup is constant [ Para 0033; ‘needle located directly above reaction cup , allowing uniform mixing’].

Regarding claim 24, Li teaches chemiluminescence detector [Para 0001, 0002], comprising the cleaning (‘capable of washing separation’) device [Para 0001-0002, 0004] as claimed in claim 20. 

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. [CN207148132U, hereinafter ‘Li’], in view of Bushnell et al. [US005888835A, hereinafter ‘Bushnell’], in further view of Guo et al. [CN 107262444, hereinafter 'Guo2'].
Regarding claim 5, the magnetic micro beads adsorption mechanism as claimed in claim 1, 
Li in view of Bushnell does not teach “wherein the adsorption height of the magnetic micro beads at the cup outlet station is lower than the adsorption height of the magnetic microbeads at the cup inlet station”.

Guo2 teaches wherein the adsorption height of the magnetic micro beads at the cup outlet station is lower [Para 0012-0013, Claim 1; ‘magnetic heights is decreased during suction’)] than the adsorption height of the magnetic microbeads at the cup inlet station” [‘(magnetic height does not decrease)’]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to incorporate lower magnetic adsorption height at the cup inlet station than at the magnetic adsorption height at the cup outlet station as taught by Guo2, motivated by the need to provide a method for cleaning magnetic beads of analyzer [Guo2, Para 0006-0007]. Doing so allows for the provision of method with a better cleaning effect for the magnetic beads. 

Regarding claim 19, Li teaches the magnetic microbeads adsorption mechanism as claimed in claim 1, further comprising locating blocks of which a number is the same as a number of the magnetic adsorption components [Fig. 1, Claim 3 ‘arrangement as a side wall of the fixed disk (4) divided into 4 sections, within 4 liquid adding/suction positions (Nl-N4)’] where each section as a set of magnetic components arranged in a wavy pattern] 

Li does not teach “wherein the locating blocks are fixed on the pedestal and are opposite to the magnetic adsorption components; and the locating blocks and the magnetic adsorption components that are corresponding to each other are spaced-apart to form a channel for the reaction cup to move along the rotation track”.

Guo2 teaches wherein the locating blocks are fixed on the pedestal and are opposite to the magnetic adsorption components [Fig. 2, structural arrangement as the cylinder (1) opposite the magnets’]; and the locating blocks [Fig. 1;(cylinder (1)] and the magnetic adsorption components that are corresponding to each other are spaced-apart to form a channel (‘running slot’) for the reaction cup to move along the rotation track (‘along the track of the cylinder’)  [Para 0037]”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bushnell to incorporate arrangement of the location blocks and the magnets taught by Guo2, motivated to allow the reaction cup to pass through magnetic pole pairs, comprising at least two pairs of magnets [Guo2, Paragraph 008], motivated by the reasons set forth in claim 2.
Doing so allows for the provision of method with a better cleaning effect for the magnetic beads via the rotation of the cleaning disc

Claims 7-8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. [CN207148132U], in view of Bushnell et al. [US005888835A], in further view of Hao et al. [CN206046608].

Regarding Claim 7, the magnetic microbeads adsorption mechanism as claimed in claim 6 (this claim is interpreted as claim 1 for examination purposes),
Li in view of Bushnell does not teach the limitations “wherein each of the plurality of magnetic adsorption components further comprises a support seat and a magnetic conductive piece; the support seat is fixed on the mounting circumference of the pedestal; the magnetic conductive piece is fixed on surface, facing to the reaction cup, of the support seat; and the arc magnets are attached on a corresponding magnetic conductive piece”.

Hao teaches the magnetic microbeads adsorption mechanism as claimed in claim 6 (this claim is interpreted as claim 1 for examination purposes), wherein each of the plurality of magnetic adsorption components [Para 0041; ‘first magnets’] further comprises a support seat [Para 0041,  ‘fixed cylinder (1)] and a magnetic conductive piece [ Para 0043, ‘magnetic fixing plate (2)’; Fig.1]; the support seat [Para 0041, 0061; ‘fixed cylinder (1)]  is fixed on the mounting circumference of the pedestal [Para 0061, ‘mounting plate (4)]; the magnetic conductive piece is fixed on surface, facing to the reaction cup, of the support seat [ ‘the first magnet fixing plate (2) installed on the inner surface of the fixed cylinder (1); Para 0012, Fig.1 ; and the arc magnets are attached on a corresponding magnetic conductive piece [Para 0015; ‘first magnet is fixed to the fixed cylinder through a first magnet fixing plate’]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bushnell to a support seat and a magnetic conductive piece, as taught by Hao, motivated by the need to incorporate smaller but powerful magnetic components in the device[ Hao, Para 0007]. Doing so allows for better cleaning of the device due to size reduction. 

Regarding claim 8, Modified Li teaches the magnetic micro beads adsorption mechanism as claimed in claim 6 (this claim is interpreted as claim 1 for examination purposes),
Modified Li teaches a distance from the overlapping position of the first magnet [Claim 1’ strong magnetic particles (8)’, Fig. 1] and the second magnet [Claim 1’ strong magnetic particles (8)’. Fig. 1] to the pedestal is in direct proportion with a magnetic adsorption height of the arc magnet [as structurally arranged in Fig.1]; Li further teaches that the installing heights of the strong magnetic particles are arranged to form a wave shape (variable pattern), correlating to the magnetic adsorption heights [Claim3].

Modified Li does not teach “wherein each of the plurality of arc magnets comprises a first magnet and a second magnet that are vertically overlapped”

Hao teaches wherein each of the plurality of arc magnets comprises a first magnet [Para 0030, 0032-0034; Fig. 1, ref.3] and a second magnet [Para 0018-0020, 0047; Fig. 2, ref.5] that are vertically overlapped [(‘linked or joined’; Fig. 1-2]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bushnell to incorporate the linked magnetic components in the device as taught by Hao, to reduce the magnetic size while increasing the magnet strength [Hao, Page 6, and Paragraph 0007], motivated by the reasons set forth in claim 7.

Regarding claim 12, the magnetic microbeads adsorption mechanism as claimed in claim 1, 
Li in view of Bushnell does not teach “wherein two adjacent arc magnets which are respectively on the first magnetic adsorption component and the middle magnetic adsorption component are abutted against each other”.
Hao teaches wherein two adjacent arc magnets [Fig. 1-2, refs 3, 5; Claims 3, 6] which are respectively on the first magnetic adsorption component [Fig1. ref.3] and the middle (‘second’) magnetic adsorption component [Fig1. ref.5] are abutted (‘close to’) against each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bushnell to incorporate two adjacent arc magnets from the first and second magnets, linked together as taught by Hao, providing magnets with larger surface areas, increasing magnetic effect on the magnetic beads [Hao, Page 5, Paragraph 0004], Doing so allows for better cleaning of the device due to size reduction.

Regarding claim 14, Li in view of Bushnell, in further view of Hao teaches the magnetic microbeads adsorption mechanism as claimed in claim 12, 
Li teaches wherein along the rotation direction of the reaction cup, distances between the transition magnets [Claim 1’ strong magnetic particles (8)’ ‘transition magnets embedded in strong magnetic particles] and the pedestal [Claim 1; Fixed disk(4)] are decreased [as structurally arranged in Fig.1 and 2];

Claims 11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. [CN207148132U], in view of Bushnell et al. [US005888835A], in further view of Guo et al. [CN107144689, hereinafter ‘Guo1’]. 

Regarding claim 11, the magnetic microbeads adsorption mechanism as claimed in claim 1, 
Li in view of Bushnell does not teach “wherein along the rotation direction of the reaction cup, the magnetic adsorption heights of the plurality of arc magnets of the second magnetic adsorption component are decreased, so that the adsorption height of the magnetic microbeads is decreased”.
Guo1 teaches wherein along the rotation direction of the reaction cup, the magnetic adsorption heights of the plurality of arc magnets of the second magnetic adsorption component are decreased [Para 0009], so that the adsorption height of the magnetic microbeads is decreased [Para 0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bushnell  to incorporate the gradual decrease of the second magnetic adsorption component, as taught by Guo1, motivated by the need to  ensure that the magnetic beads in the reaction cup are pulled down to the bottom of the reaction cup to ensure that the magnetic beads in the cup can fully react with the substrate after the reaction cup enters the measurement room, and the substrate solution can be saved [Guo 1, Para 0034]. Doing so allows for incorporation of effective magnetic bead cleaning process, which has good washing effects on magnetic beads [Para 0004].

Regarding claim 15, the magnetic microbeads adsorption mechanism as claimed in claim 1, 
Li in view of Bushnell does not teach “wherein a number of the arc magnets of the second magnetic adsorption component is greater than a number of the arc magnets of the first magnetic adsorption component and/or the middle magnetic adsorption component”.

Guo1 teaches wherein a number of the arc magnets of the second magnetic adsorption component [Claim 1, Fig. 2 ref. 22,  ‘four magnets’] is greater than a number of the arc magnets of the first magnetic adsorption component [Claim 1, Fig. 2 ref. 21,  ‘two magnets’] and/or the middle magnetic adsorption component”. The limitation “and/or” is interpreted as “optional”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bushnell to incorporate the arrangement where the number of the arc magnets of the second magnetic adsorption component is greater than a number of the arc magnets of the first magnetic adsorption component and/or the middle magnetic adsorption component, as taught by Guo 1, to ensure the beads are effectively pulled to the bottom of the reaction cup [Guo 1, Paragraph 0026].  Doing so allows for incorporation of effective magnetic bead cleaning process, which has good washing effects on magnetic beads [Para 0004].

Regarding claim 16, the magnetic microbeads adsorption mechanism as claimed in claim 1, 
Li teaches further comprising a pull-down component [Fig. 2, ‘strong magnetic components (8)’]  on the fixed on the mounting circumference of the pedestal [‘fixed disk (4)’]  , wherein the pull-down component comprises a plurality of arc magnets [ Claim 3, Fig. 2; plurality of strong magnetic components (8)] arranged at intervals along the periphery of the mounting circumference [(‘fixed disk (4)];
Li in view of Bushnell does not teach “the pull-down component is arranged on an inferior arc, between the first magnetic adsorption component and the second magnetic adsorption component, of the mounting circumference; and magnetic adsorption heights of the plurality of arc magnets of the pull-down component are gradually decreased”.

Guo 1 teaches the pull-down component is arranged on an inferior arc between the first magnetic adsorption component and the second magnetic adsorption component, of the mounting circumference [Para 0026 ‘components of the third magnet set 23 is 2-4 mm lower than the arrangement height of the previous magnetic component’]; and magnetic adsorption heights of the plurality of arc magnets of the pull-down component are gradually decreased [ Claim 1; ‘arrangement height of the magnetic components of the third magnet set {23) being gradually reduced and the height being lower than the arrangement heights of the magnets of the first magnet set (21) and the magnetic components of the second magnet set’]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bushnell to incorporate lowering of the height of the third magnet set (pull down component) component, as taught by Guo 1, motivated to achieve the attraction of the magnets and the micro beads in the reaction cup [Guo 1, Paragraph 0027]. Doing so allows for incorporation of effective magnetic bead cleaning process, which has good washing effects on magnetic beads [Para 0004].

Regarding claim 17, the magnetic microbeads adsorption mechanism as claimed in claim 16, 
Li in view of Bushnell does not teach “wherein a magnetic adsorption height of an arc magnet close to the cup inlet station of the pull-down component is lower than magnetic adsorption heights of the arc magnets of other magnetic adsorption components”.

Guo1 teaches “wherein a magnetic adsorption height of an arc magnet close to the cup inlet station of the pull-down component is lower than magnetic adsorption heights of the arc magnets of other magnetic adsorption components [ Claim1, Para 0034]” ‘ . Guo1 teaches the arrangement height of the magnetic components of the third magnet set (23) being gradually reduced and the height being lower than the arrangement heights of the magnets of the first magnet set (21) and the magnetic components of the second magnet set {22) [ Claim 1, Page 3]. Guo 1 further teaches the adsorption height of the beads near the cup inlet/outlet station is pulled down to the bottom of the up [Paragraph 0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li's magnetic microbeads adsorption mechanism to incorporate lowering of the height of the third magnet set (pull down component), as taught by Guo 1, motivated to ensure that the magnetic beads in the reaction cup are effectively pulled down to the bottom of the reaction cup, [Guo1, Paragraph 0026], motivated by the reasons set forth in Claim 2. Doing so allows for incorporation of effective magnetic bead cleaning process, which has good washing effects on magnetic beads [Para 0004].

Regarding claim 18, the magnetic microbeads adsorption mechanism as claimed in claim 16, 
Li does not teach wherein the pull-down component further comprises transition magnets; two adjacent arc magnets of the pull-down component are spaced-apart mutually to form a gap; and each of the transition magnet is arranged in the gap.

Bushnell teaches wherein the pull-down component (‘magnetic array structure’) further comprises transition magnets [Abstract; ‘block of soft magnetic material is employed in place of a magnet in the gap’]; two adjacent arc magnets of the pull-down component are spaced-apart mutually to form a gap [Col.1, lines 40-44; gap in magnetic array structure’]; and each of the transition magnet is arranged in the gap [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate a gap between two magnets and transitional magnets in the gaps taught by Bushnell, motivated by the need for enhanced focusing of magnetizable particles (30) in the path of a reagent stream, resulting in improved resuspension of the magnetizable particles by the reagent [Bushnell, Col.2, lines 29-31]. Doing so allows for the enhancement of resuspension wash efficiency and increased magnetizable particle focusing, leading to a more efficient magnetizable particle resuspension for the signal generation portion of the assay.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. [CN207148132U], in view of Bushnell et al. [US005888835A], in further view of Ping et al. [CN104777321B]. 

Regarding claim 22, the cleaning device as claimed in claim 21 wherein the secondary cleaning mechanism comprises a cleaning groove; the cleaning groove is formed on the pedestal; and the liquid extraction needle after extracting the waste liquor is able to be cleaned in the cleaning groove.
Li teaches secondary cleaning mechanism [Fig. 1-2; liquid adding/suction positions (N1-N4)], pedestal [Fixed disk (4)] and liquid extraction needle [Claim 10; Para 0003, 00018, 0033, and 0036]. 
Li does not teach “secondary cleaning mechanism comprises a cleaning groove; the cleaning groove is formed on the pedestal; and the liquid extraction needle after extracting the waste liquor is able to be cleaned in the cleaning groove”.
Ping teaches “secondary cleaning mechanism comprises a cleaning groove [Abstract, Para 0060]; the cleaning groove is formed on the pedestal [Fig. 2 ref. 12]; and the liquid extraction needle after extracting the waste liquor is able to be cleaned in the cleaning groove [Para 0060; ‘sample pin and the reagent pin completing reagent addition that rectilinear movement unit has driven sample to add are moved downwardly in cleaning groove, to be cleaned’]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the action of the cleaning groove as taught by Ping, motivated by the need to allow for the cleaning of the sample needle, [Ping, Claim 1]. Doing so allows for the device to gain the advantages associated with a clean instrument to reduce the risk for contamination during analysis. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. [CN207148132U], in view of Bushnell et al. [US005888835A], in further view of Misono et al. [US 20140099240A1]. 

Regarding claim 23, Li in view of Bushnell in further view of Misono teaches the cleaning device as claimed in claim 21, 
Li teaches further comprising a mixing mechanism [Para 0001-0003],
Li does not teach “wherein the mixing mechanism is corresponding to a gap between two adjacent magnetic adsorption components; and the mixing mechanism is configured to vibrate the reaction cup, the mixing mechanism comprises a mixing rotor, the mixing rotor is eccentrically arranged and is able to vibrate to mix a suspension solution of the reaction cup”.
Bushnell teaches “wherein the mixing mechanism is corresponding to a gap between two adjacent magnetic adsorption components (Abstract; ‘trimmed magnets adjacent the gap cause left, then right, particle shifting that localizes the magnetizable particles’); and the mixing mechanism is configured to vibrate the reaction cup(this limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the mixing mechanism to  enable resuspension of the magnetizable particles in the reaction vessel [Abstract]. Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the mixing mechanism formed by a gap between two magnet components as taught by Bushnell, motivated by the reason of allowing for the thorough suspension of the magnetic bead particles, [Bushnell, Abstract], Doing so allows for the enhancement of resuspension wash efficiency and increased magnetizable particle focusing, leading to a more efficient magnetizable particle resuspension for the signal generation portion of the assay.
Li in view of Bushnell does not teach “the mixing mechanism comprises a mixing rotor, the mixing rotor is eccentrically arranged and is able to vibrate to mix a suspension solution of the reaction cup”.
Misono teaches the mixing mechanism comprises a mixing rotor [Para 0239, Fig. 9, ref 120; ‘rotating eccentric mass’)], the mixing rotor is eccentrically arranged (‘rotating eccentric mass’) and is able to vibrate to mix a suspension solution of the reaction cup (This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the mixing apparatus (900), which has vibration inducing unit (918) utilizing a rotating eccentric mass (920) for mixing and/or stirring the contents of a microplate (902) via orbital motion. Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bushnell to incorporate the mixing mechanism comprises a mixing rotor, the mixing rotor is eccentrically arranged and is able to vibrate to mix a suspension solution of the reaction cup as taught by Misono, motivated by the utilizing the mixing apparatus (900) for mixing and/or stirring the contents of a microplate (902), using a rotating eccentric mass  to generate an orbital motion[Para 0239]. Doing so allows for the mixing and /or stirring the contacts of the reaction cup.

Response to Arguments
Applicant’s arguments, see Page 8-9, filed on 01/27/2021, with respect to objections to the drawings and specification are persuasive.  The objection to the drawings and specification has been withdrawn. 
Applicant’s arguments, see Page 11, filed on 01/27/2021, with respect to U.S.C 112(f) interpretation with respect to claim 23 is persuasive.  The interpretation to “mixing mechanism” in claim 23, has been withdrawn.  
Applicant’s arguments, see Page 11, filed on 01/27/2021, with respect to 35 U.S.C. §112 of claim 9 is moot, as claim 9 is canceled. Applicant’s arguments with respect to claims 11, 14, 21 are fully considered and are persuasive.  The objection of Claims 11, 14, 21 has been withdrawn.

Applicant's arguments filed on 01/27/2021, with respect to the 35 U.S.C. §102 rejections have been fully considered but they are not persuasive.
Applicant argues: 
Thus, Li does not disclose the technical features" magnetic adsorption heights of a plurality of arc magnets of the first magnetic adsorption component are equal and are recorded as A; magnetic adsorption heights of a plurality of arc magnets of the middle magnetic adsorption component are equal and are recorded as B, and B > A". 
The Examiner stated that "Li does not teach claim 2 and 13 limitation". Thus, Li does not disclose the technical features " wherein for a single reaction cup in the rotation movement, the adsorption height of the magnetic microbeads is increased first and then is decreased" and " wherein two adjacent arc magnets of the second magnetic adsorption component are spaced-apart mutually to form a gap: the second magnetic adsorption component further comprises transition magnets; and each of the transition magnets 1s arranged in the gap between the two adjacent arc magnets". 
Therefore, Applicant asserts that new claim 1 is new over Li. Accordingly, Applicant respectfully requests that the Examiner withdraw the rejection of claim 1 under 35 U.S.C. 102. 
Further, Applicant respectfully submits that claims 3, 20 and 24 are therefore new at least by virtue of the new claim 1].
Applicant’s arguments with respect to independent claim 1 has been considered but are moot because the new ground of rejection has been applied with respect to the amended claim 1. 


Applicant's arguments filed on 01/27/2021, with respect to the 35 U.S.C. §103 rejections have been fully considered but they are not persuasive.
1. Applicant argues: [“Applicants respectfully submit that Guo1 does not teach the distinguish technical features "wherein for a single reaction cup in the rotation movement, the adsorption height of the magnetic microbeads is increased first and then is decreased"]. 
Applicant’s arguments with respect to independent claim 1 has been considered. Regarding the amended claim 1 limitation “wherein for a single reaction cup in the rotation movement, the adsorption height of the magnetic microbeads is increased first and then is decreased” the structure of Modified Li teaches the arrangement [Li, Annotated Fig. 1], with respect to the new grounds of rejection.  

2. Applicant argues: [“ With respect to the distinguish technical features " magnetic adsorption heights of a plurality of arc magnets of the first magnetic adsorption component are equal and are recorded as A; magnetic adsorption heights of a plurality of arc magnets of the middle magnetic adsorption component are equal and are recorded as B. and B > A" (recited by original claim 9), the Examiner stated that claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Applicant respectfully traverses this rejection. 
As previously discussed, Li does not disclose the above distinguish technical features.
Applicant’s arguments with respect to independent claim 1 has been considered. Regarding the amended claim 1 limitation “magnetic adsorption heights of a plurality of arc magnets of the first magnetic adsorption component are equal and are recorded as A; magnetic adsorption heights of a plurality of arc magnets of the middle magnetic adsorption component are equal and are recorded as B. and B > A” the structure of Modified Li teaches the arrangement [Li, Annotated Fig. 1], with respect to the new grounds of rejection.  

3. Applicant argues: [“Applicants respectfully submit that Bushnell does not teach the distinguish technical features " wherein two adjacent arc magnets of the second magnetic adsorption component are spaced-apart mutually to form a gap; the second magnetic adsorption component further comprises transition magnets; and each of the transition magnets is arranged in the gap between the two adjacent arc magnets".
In summary, the new claim 1 is inventive.
Further, Applicant respectfully submits that claims 3-5, 7-8, 10-12 and 14-24 are therefore inventive at least by virtue of the new claim 1.]
Applicant’s arguments with respect to independent claim 1 has been considered and Examiner respectfully disagrees.  Regarding the amended claim 1 limitation “wherein two adjacent arc magnets of the second magnetic adsorption component are spaced-apart mutually to form a gap; the second magnetic adsorption component further comprises transition magnets; and each of the transition magnets is arranged in the gap between the two adjacent arc magnets” the structural arrangement of Bushnell according to the teachings Li in view of Bushnell is structurally capable of performing the recited function as recited by the applicant in the description of the application. Please see MPEP 2114(II) for further details. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/           Examiner, Art Unit 1797                                                                                                                                                                                             

/SAMUEL P SIEFKE/           Primary Examiner, Art Unit 1797